Citation Nr: 9911470	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The appellant had recognized service with the New Philippine 
Scouts from April 8, 1946 to February 2, 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 administrative determination 
from the Manila, Philippines, VA Regional Office (RO), which 
found that the appellant did not meet basic eligibility 
requirements for nonservice-connected pension benefits.  


FINDING OF FACT

The appellant had recognized service with the New Philippine 
Scouts from April 8, 1946 to February 2, 1949.  


CONCLUSION OF LAW

The appellant's service as a Philippine Scout enlisted under 
Section 14, Public Law 190, 79th Congress, recognized 
guerrilla service, and/or service in the Regular Philippine 
Army does not constitute active military service for purposes 
of VA disability pension benefits.  38 U.S.C.A. §§ 101(2), 
107, 1521 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 3.6, 
3.9 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In August 1987, the appellant formally applied for VA 
nonservice-connected disability benefits.  

In March 1988, the National Personnel Records Center (NPRC), 
through the United States Department of the Army, certified 
that the appellant had recognized service with the New 
Philippine Scouts from April 8, 1946 to February 2, 1949.  
The appellant was not a commissioned officer.  

In a rating decision dated in July 1988 the RO granted 
service connection for residuals of a hemorrhoidectomy, but 
denied service connection for hyperopia, cataract and 
dermatitis.  The appellant did not appeal.

In January 1995, the appellant applied for VA compensation or 
pension.  

In June 1995, the RO denied service connection for blindness 
and a compensable rating for service-connected residuals of a 
hemorrhoidectomy.  In June 1995, the appellant submitted 
additional applications for VA compensation or pension.  

In February 1996, the appellant's representative file a 
memorandum clarifying that the appellant was seeking 
nonservice-connected VA disability pension benefits.  In 
March 1996, the RO received another application for VA 
compensation or pension.  

The RO denied the appellant's claim by letter in September 
1996.  The RO notified the appellant that he did not have 
qualifying service for entitlement to nonservice-connected VA 
disability pension benefits.  Since that time the RO has 
continued to deny the appellant VA disability pension 
benefits.  The appellant has not claimed additional service 
or service under another name and no additional military 
service has been verified.  


Legal Criteria 

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  



In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the claimant 
has active military, naval or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8.  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Pub. L. 190.  (Authority: 38 U.S.C. 107)  38 C.F.R. § 3.8 
(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

In accordance with 38 U.S.C.A. § 107(a), service before July 
1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces 
were in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, South West 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed Forces 
except benefits under (1) Contracts of National Service Life 
Insurance entered into February 18, 1946; (2) the Missing 
Persons Act; (3) Chapters 11, 13 (exception § 1312(a)), and 
23 of this title.


Analysis

The appellant does not have the requisite service for 
entitlement to nonservice-connected pension benefits by 
virtue of his service with the New Philippine Scouts.  




The appellant's enlistment as a New Philippine Scout was in 
April 1946; therefore, his enlistment was under Section 14, 
Public Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), as that was the only authority for 
enlistments of Philippine Scouts in the Regular Army between 
October 6, 1945, and June 30, 1947.  See 38 C.F.R. § 3.8(b).  

Although deemed to be qualifying service for compensation, 
the appellant's service in the "new" Scouts, unlike service 
in the Regular Philippine Scouts or "old" Scouts, is not 
deemed to be qualifying service for nonservice-connected 
disability pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.8.  This does not apply to officers who were commissioned 
in connection with the administration of Public Law 190.  Id.  
The evidence does not show that the appellant was 
commissioned as an officer during this period.  

As evidenced by certifications from the NPRC, through the 
United States Department of the Army, the appellant has no 
other recognized service.  The appellant has not claimed 
additional service or service under another name and no 
additional military service has been verified.  

Accordingly, it is apparent that favorable action in 
connection with his claim for nonservice-connected disability 
pension benefits is not in order.  The appellant's service is 
qualifying for disability compensation benefits and not for 
nonservice-connected disability pension.  

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the appellant's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for nonservice-connected VA disability 
pension benefits is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

